OPINION — AG — ** INSPECTION OF MENTAL HEALTH RECORDS ** (1) THE SUPERINTENDENT OF A STATE MENTAL HOSPITAL MAY 'NOT' PERMIT " INSPECTION OF PATIENT RECORDS BY AUTHORIZED REPRESENTATIVES OF FEDERAL OR STATE AGENCIES WHO, IN THE JUDGMENT OF THE SUPERINTENDENT (DIRECTOR), HAVE A LEGITIMATE INTEREST IN SUCH RECORDS ", THAT IS, EXCEPT UPON THE CONSENT (IN WRITING) OF THE STATE DIRECTOR OF MENTAL HEALTH OR UPON THE WRITTEN ORDER OF JUDGE OF A COURT OF RECORD. (2) THE SUPERINTENDENT OF A STATE MENTAL HEALTH HOSPITAL MAY 'NOT' PERMIT " INSPECTION OF PATIENT RECORDS BY RELATIVES, PEACE OFFICERS (POLICE, LAW ENFORCEMENT), ATTORNEYS OR OTHER PERSONS WHO, IN THE JUDGMENT OF THE DIRECTOR, HAVE A LEGITIMATE INTEREST IN SUCH RECORDS, " THAT IS, EXCEPT BY THE WRITTEN CONSENT OF THE DIRECTOR OF MENTAL HEALTH. (3) A STATE MENTAL HOSPITAL CAN REFUSE AND SHOULD REFUSE " INSPECTION OF PATIENT RECORDS IF THE PARTY OR PARTIES REQUESTING INSPECTION DO NOT, IN THE SUPERINTENDENT'S JUDGMENT, HAVE A LEGITIMATE INTEREST IN SUCH RECORDS, OR IN THOSE CASES IN WHICH IT IS THE OPINION OF THE SUPERINTENDENT THAT SUCH INSPECTION WOULD BE ADVERSE TO THE BEST INTEREST OF THE PATIENT ". CITE: 43A O.S. 32 [43A-32] (PRIVACY OF RECORDS) (FRED HANSEN)